Citation Nr: 0033311	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  94-45 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of cyst removal from the penis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
diabetes.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
heart disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to April 
1963.

The Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) notified the veteran in July 1994 of its 
decision to deny the veteran's application to reopen his 
claim of entitlement to service connection for residuals of 
cyst removal from the penis, diabetes, a heart disorder and a 
kidney disorder.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from that decision of the 
RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been requested.

2.  In an unappealed RO rating decision dated in October 
1990, the veteran's claims for entitlement to service 
connection for residuals of cyst removal from the penis, a 
heart disorder, and a kidney disorder was denied.

3.  The evidence received since the October 1990 RO rating 
decision is cumulative of previous evidence, and is not 
relevant or probative to the question of whether the veteran 
has residuals of cyst removal from the penis, a heart 
disorder, and a kidney disorder that are related to service.

4.  In an unappealed RO rating decision dated in February 
1992, the veteran's claim for entitlement to service 
connection for diabetes was denied.

5.  The evidence received since the February 1992 RO rating 
decision is cumulative of previous evidence, and is not 
relevant or probative to the question of whether the 
veteran's diabetes disorder is related to service.


CONCLUSIONS OF LAW

1.  The October 1990 RO rating decision, which denied 
entitlement to service connection for residuals of cyst 
removal from the penis, a heart disorder, and a kidney 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).

2.  The evidence submitted since the October 1990 RO rating 
decision is not new and material and the veteran's claims for 
entitlement to service connection for residuals of cyst 
removal from the penis, a heart disorder, and a kidney 
disorder are not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (1999).

3.  The February 1992 RO rating decision, which denied 
entitlement to service connection for diabetes, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).

4.  The evidence submitted since the February 1992 RO rating 
decision is not new and material and the veteran's claim for 
entitlement to service connection for diabetes is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is requesting that his claims for entitlement to 
service connection for residuals of cyst removal from the 
penis, diabetes, a heart disorder and a kidney disorder all 
be reopened.  The veteran's claim for service connection for 
residuals of cyst removal from the penis, diabetes, a heart 
disorder and a kidney disorder, had been denied in a October 
1990 rating decision.  In that decision, the RO determined 
that the evidence did not show that the veteran underwent the 
removal of a cyst from his penis during service; and was 
entirely negative for diagnosis of or treatment for diabetes, 
kidney disease or heart disease.  That rating decision 
determined that no evidence had been furnished to establish 
that diabetes, kidney disease or heart disease became 
manifest to a compensable degree within one year of 
discharge.   

The veteran was notified of the October 1990 decision in 
November 1990, but he did not timely appeal the decision and 
it became final, based on the evidence then of record.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  That rating decision was the last 
final decision before the veteran's present attempt to reopen 
his claim with respect to claims for entitlement to service 
connection for residuals of cyst removal from the penis, a 
heart disorder and a kidney disorder.  

A February 1992 rating decision denied the veteran's 
application to reopen his claim of entitlement to service 
connection for diabetes.  This was decided on the basis that 
recently submitted medical evidence did not constitute new 
and material evidence with respect to the diabetes claim.  
The veteran was notified of the February 1992 decision in 
March 1992, but he did not timely appeal the decision and it 
became final, based on the evidence then of record.  See 38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1999).  That rating decision was the last 
final decision before the veteran's present attempt to reopen 
his claim with respect to the claim for entitlement to 
service connection for diabetes.

The evidence of record as of October 1990 included service 
medical records.  While there is evidence of hot or warm 
water soak treatment for a pimple on the penis in August and 
September 1959, there is no evidence of any procedure for 
removal of a cyst from the penis, and no evidence referable 
to any residuals of cyst removal from the penis.  There also 
is no evidence referable to diabetes, a heart disorder or a 
kidney disorder during service.  The report of examination at 
discharge in April 1963 contains normal evaluations pertinent 
to the claimed disorders.

Medical evidence provided subsequent to the October 1990 
rating decision and of record as of February 1992, includes 
private medical records from November 1991 to January 1992.  
These records show that in November 1991, the veteran 
underwent amputation of the right great toe.  The hospital 
report of that treatment noted a history of non-insulin 
dependent diabetes mellitus and no hypertension.  That report 
contains findings of physical examination, including that the 
heart revealed a regular rate and rhythm without murmurs.  
The discharge diagnosis was right great toe amputation 
secondary to extensive cellulitis.  A December 1991 follow-up 
examination note indicated that the amputation of an infected 
right great toe was secondary to diabetes.  A private 
statement in February 1992 notes that the veteran had been 
followed since May 1991 for treatment of significant 
proliferative diabetic retinopathy in both eyes.  

In determining whether to reopen a previously denied claim, 
the Board must first determine whether the evidence is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If 
it is determined that new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.

According to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996); but see Duran v. Brown, 7 Vet. App. 
216, 220 (1994) ("Justus does not require the Secretary to 
consider the patently incredible to be credible").  Thus, for 
the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed unless the evidence is inherently incredible or 
beyond the competence of the witness.  

Generally, service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
service discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
diabetes or cardiovascular-renal disease, including 
hypertension becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

The documents which have been made part of the record since 
February 1992, include a May 1993 VA eye examination, and VA 
medical records from August 1992 to September 1999.  The 
documents made part of the record since February 1992 also 
include the transcript of a hearing in June 1995. 

As noted above, in order to reopen a claim that has been 
denied in a final rating decision, the veteran must provide 
new and material evidence on the matter.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

The October 1990 rating decision is the last final decision 
regarding the claims for entitlement to service connection 
for residuals of cyst removal from the penis, a heart 
disorder and a kidney disorder.  The evidence that has been 
provided since then includes the private medical records from 
November 1991 to January 1992, which pertain generally to the 
veteran's right toe amputation secondary to extensive 
cellulitis; and to his proliferative diabetic retinopathy.  
The evidence since October 1990 also includes that evidence 
described in the following paragraph below.

The February 1992 rating decision is the last final decision 
regarding the claim for entitlement to service connection for 
diabetes.  The evidence since February 1992  includes VA 
medical records including a May 1993 eye examination and 
numerous VA medical records from August 1992 through 
September 1999.  These records show eye examination and 
treatment for various conditions and complaints.  These 
records include diagnoses of non-insulin dependent diabetes, 
osteomyelitis of the right foot, retinal detachment of the 
right eye, peripheral vascular disease, and non-healing foot 
ulcer of the right foot.  The evidence since February 1992 
also includes the transcript of a June 1995 hearing in which 
the veteran testified regarding his claimed disorders.

With respect to evidence received since October 1990, this 
evidence does not include any new and material evidence on 
the specific matters under consideration regarding the claims 
for entitlement to service connection for residuals of cyst 
removal from the penis, a heart disorder, or a kidney 
disorder.  That is, the evidence provided since October 1990 
does not include any new and material evidence addressing 
whether the veteran currently has any of these claimed 
disorders; or evidence addressing whether any such claimed 
disorders are related to service.  Since October 1990, there 
is no evidence of any claimed symptomatology that has been 
attributed by competent medical evidence to the removal of a 
cyst, or of pertinent symptomatology otherwise related to a 
cyst condition in service, or otherwise related to service.  
The evidence since October 1990 does not show that there has 
ever been surgery to remove a cyst from the veteran's penis, 
nor shows any residuals related to such claimed removal.  As 
with the record available in October 1990, there is no 
medical evidence of any such surgery or claimed residuals of 
surgery on the penis for removal of a cyst.  

Similarly, since October 1990, there is no competent medical 
evidence showing a diagnosis of any heart disease or kidney 
disease, or any evidence to relate any such claimed disorders 
or pertinent symptomatology to service.  The Board does note 
in this regard, that there is VA medical evidence of abnormal 
electrocardiogram (ECG) findings, first shown in August 1992 
when a nonspecific ST and T wave abnormality was noted.  
However, none of the evidence received since October 1990 
shows that there is a heart disorder related to service. 

Regarding the diabetes claim, the evidence received since the 
final RO decision on that issue in February 1992, is merely 
cumulative of evidence prior to that date.  The evidence 
since February 1992 generally shows that the veteran is 
diagnosed with non-insulin dependent diabetes, and has had 
residuals related to that disorder.  As with the evidence 
available as of February 1992, there is no evidence since 
then showing that this disorder is related to service.  As 
before, there is no evidence of this disorder in service, or 
until many years after discharge, in 1991; and no other 
competent medical evidence to relate this disorder to 
service.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

The Board is of the opinion that the appellant has not 
presented evidence which is new and material to warrant the 
reopening of his claims.  As discussed, the evidence is 
essentially cumulative.  As known at the time of the prior 
rating decision in October 1990, there is no evidence of any 
residuals of cyst removal from the penis, of a heart disorder 
or of a kidney disorder.  As known at the time of the prior 
rating decision in February 1992, the veteran was diagnosed 
as having a form of diabetes.  The evidence received since 
February 1992 is merely cumulative of this, and also 
cumulative and not probative of the issue of whether the 
veteran's diabetes was incurred in service or within the 
first post-service year.
 
Therefore, the Board finds that the evidence received since 
the final RO rating decisions in February 1992 (regarding the 
diabetes claim), or since October 1990 (regarding the 
remainder of the claims), is essentially cumulative and 
redundant, and does not bear directly and substantially upon 
the specific matters under consideration.  Further, when 
considered by itself or in connection with evidence 
previously assembled, is not so significant to the issues in 
this case that it must be considered in order to fairly 
decide the merits of the claims.  Accordingly, the evidence 
submitted since these final rating decisions is not new and 
material such that it would warrant reopening the veteran's 
claims.  Therefore, the appeal is denied.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).
The Board notes that the appellant has provided lay 
statements and testimony asserting that the claimed disorders 
are related to service.  However, as a lay person, the 
veteran is not competent to offer an opinion concerning the 
diagnosis or etiology of his claimed disorders.  Espiritu v. 
Derwinski, 2 Vet. App 492 (1992).  Hence, these statements 
and testimony are insufficient to reopen this claim. 

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine does not 
apply in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claims for 
service connection for the claimed disabilities.  See Graves 
v. Brown, 8 Vet. App. 522, 524-525 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995). 



















ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for residuals of cyst 
removal from the penis, the appeal is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for diabetes, the appeal is 
denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for a heart disorder, the 
appeal is denied.

New and material evidence not having been submitted to reopen 
the claim for service connection for a kidney disorder, the 
appeal is denied.



		
	F. JUDGE FLOWERS 
	Veterans Law Judge
	Board of Veterans' Appeals


 

